Name: Council Directive 79/174/EEC of 6 February 1979 concerning the flood protection programme in the HÃ ©rault Valley
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979L0174Council Directive 79/174/EEC of 6 February 1979 concerning the flood protection programme in the HÃ ©rault Valley Official Journal L 038 , 14/02/1979 P. 0018 - 0019****( 1 ) OJ NO C 197 , 18 . 8 . 1978 , P . 4 . ( 2 ) OJ NO C 239 , 9 . 10 . 1978 , P . 61 . ( 3 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 4 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 5 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 1 ) OJ NO L 206 , 29 . 7 . 1978 , P . 1 . COUNCIL DIRECTIVE OF 6 FEBRUARY 1979 CONCERNING THE FLOOD PROTECTION PROGRAMME IN THE HERAULT VALLEY ( 79/174/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS ARTICLE 39 ( 2 ) ( A ) OF THE TREATY PROVIDES THAT , IN WORKING OUT THE COMMON AGRICULTURAL POLICY , ACCOUNT SHOULD BE TAKEN OF THE SOCIAL STRUCTURE OF AGRICULTURE AND THE STRUCTURAL AND NATURAL DISPARITIES BETWEEN THE VARIOUS AGRICULTURAL REGIONS ; WHEREAS , IN ORDER TO ACHIEVE THE OBJECTIVES OF THE COMMON AGRICULTURAL POLICY SET OUT IN ARTICLE 39 ( 1 ) ( A ) AND ( B ), SPECIAL MEASURES APPROPRIATE TO THE PRODUCTION CONDITIONS IN THE LEAST-FAVOURED AGRICULTURAL AREAS SHOULD BE ADOPTED AT COMMUNITY LEVEL ; WHEREAS CERTAIN MEDITERRANEAN REGIONS OF THE COMMUNITY ARE IN AN UNFAVOURABLE SITUATION AS REGARDS AGRICULTURAL INCOMES AND SUFFER FROM UNDER-EMPLOYMENT NOT ONLY IN AGRICULTURE BUT ALSO GENERALLY ; WHEREAS THE HERAULT VALLEY IS ONE OF THESE REGIONS ; WHEREAS ACTION SHOULD BE CONCENTRATED ON BASIC ASPECTS OF THE STRUCTURAL DEVELOPMENT OF THESE REGIONS WHICH WILL HAVE RAPID AND LASTING EFFECTS ON AGRICULTURAL INCOMES ; WHEREAS AGRICULTURAL PRODUCTION IN THE HERAULT VALLEY IS SERIOUSLY AFFECTED BY FLOODING ; WHEREAS THE PROVISION OF THE NECESSARY FLOOD PROTECTION MEASURES MUST BE SPEEDED UP BY MEANS OF COMMUNITY AID , THEREBY FACILITATING IN THIS AREA THE CONVERSION OF AREAS UNDER VINES WITHIN THE FRAMEWORK OF THE PROGRAMME TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS OF FRANCE ; WHEREAS THESE OBJECTIVES SHOULD BE PURSUED BY WAY OF A MEASURE COVERING THIS AREA AS PART OF A PROGRAMME EXTENDING OVER SEVERAL YEARS ; WHEREAS IT FOLLOWS FROM THE FOREGOING THAT THE MEASURES REFERRED TO ABOVE CONSTITUTE A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 OF COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 4 ); WHEREAS IT IS THE TASK OF THE COMMISSION , AFTER RECEIVING THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , TO APPROVE A PROGRAMME PRESENTED BY THE FRENCH REPUBLIC , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . IN ORDER TO IMPROVE THE AGRICULTURAL SITUATION IN THE LOWER AND MIDDLE AREAS OF THE HERAULT VALLEY BY MEANS OF HYDRAULIC ENGINEERING TO PREVENT FLOODING , A COMMON MEASURE SHALL BE INTRODUCED TO PROTECT THIS AREA FROM FLOODING , BY THE CONSTRUCTION OF A BARRAGE AND DAMS , AND THUS TO BRING ABOUT THE CONDITIONS NECESSARY FOR THE CONVERSION OF VINEYARDS , AND TO FACILITATE THE REORIENTATION OF PRODUCTION TO MARKET REQUIREMENTS AND THE INTRODUCTION OF DEVELOPMENT PLANS WITHIN THE MEANING OF ARTICLES 2 AND 4 OF COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 5 ). 2 . ALL THE MEASURES PROVIDED FOR BY THIS DIRECTIVE CONSTITUTE A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF REGULATION ( EEC ) NO 729/70 . ARTICLE 2 1 . THE FINANCIAL CONTRIBUTION OF THE COMMUNITY MAY BE USED ONLY IN THE CONTEXT OF A PROGRAMME APPLYING TO ALL THE MEASURES FOR FLOOD PROTECTION IN THE AREA REFERRED TO IN ARTICLE 1 . THIS PROGRAMME SHALL BE SUBMITTED TO THE COMMISSION BY THE FRENCH REPUBLIC . 2 . THE PROGRAMME AND ANY AMENDMENTS THERETO SHALL BE EXAMINED AND APPROVED , AFTER CONSULTATION OF THE COMMITTEE OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , HEREINAFTER CALLED ' THE FUND ' , ON THE FINANCIAL ASPECTS THEREOF , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 18 ( 2 ) AND ( 3 ) OF DIRECTIVE 72/159/EEC . 3 . THE PROGRAMME MAY BE APPROVED ONLY AFTER AUTHORIZATION OF THE PROGRAMME PROVIDED FOR IN ARTICLE 2 OF COUNCIL DIRECTIVE 78/627/EEC OF 19 JUNE 1978 ON THE PROGRAMME TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS OF FRANCE ( 1 ). ARTICLE 3 THE PROGRAMME REFERRED TO IN ARTICLE 2 SHALL INCLUDE IN PARTICULAR THE FOLLOWING INFORMATION : ( A ) THE DELIMITATION AND THE LOCATION OF THE AREA AFFECTED BY FLOODING ; ( B ) THE DELIMITATION OF THE VINEYARDS LOCATED IN THE AREA REFERRED TO IN ( A ) AND THE NUMBER OF HECTARES OF VINES FOR WHICH CONVERSION TO OTHER TYPES OF PRODUCTION IS PLANNED , TOGETHER WITH THE MEASURES ANTICIPATED FOR REORIENTATING PRODUCTION TOWARDS , IN PARTICULAR , FODDER CROPS ( MAIZE , BARLEY , LUCERNE , CLOVER , FIELD BEANS , SORGHUM , SOYA , ETC .) AND THE DEVELOPMENT OF LIVESTOCK RAISING ; ( C ) A DESCRIPTION AND PLAN OF THE WORK NECESSARY FOR FLOOD PROTECTION , AND A TIMETABLE FOR THE PROGRAMME ; ( D ) THE ESTIMATED COST OF EACH OF THE MEASURES AND THE TOTAL COST OF IMPLEMENTING THE PROGRAMME . ARTICLE 4 NO COMMUNITY OR NATIONAL AID FOR THE RESTRUCTURING OF VINEYARDS SHALL BE GRANTED IN THE AREA PROTECTED UNDER THIS COMMON MEASURE . ARTICLE 5 1 . EXPENDITURE INCURRED BY THE FRENCH REPUBLIC UNDER THE PROGRAMME REFERRED TO IN ARTICLE 2 , UP TO A TOTAL OF 23 000 000 UNITS OF ACCOUNT AND RELATING TO THE CONSTRUCTION OF ( A ) A BARRAGE , ( B ) DAMS , SHALL BE ELIGIBLE FOR AID FROM THE GUIDANCE SECTION OF THE FUND . 2 . THE GUIDANCE SECTION OF THE FUND SHALL REIMBURSE TO THE FRENCH REPUBLIC 35 % OF THE EXPENDITURE ELIGIBLE IN ACCORDANCE WITH PARAGRAPH 1 . ARTICLE 6 1 . THE PERIOD OF DURATION OF THE MEASURE SHALL BE SEVEN YEARS FROM THE DATE ON WHICH THIS DIRECTIVE IS TO APPLY . 2 . THE TOTAL ESTIMATED COST OF THE COMMON MEASURE TO BE BORNE BY THE FUND SHALL BE 9 000 000 EUROPEAN UNITS OF ACCOUNT FOR THE ENTIRE PERIOD . 3 . ARTICLE 6 ( 5 ) OF REGULATION ( EEC ) NO 729/70 SHALL APPLY TO THIS DIRECTIVE . ARTICLE 7 WHEN THE PROGRAMME REFERRED TO IN ARTICLE 2 IS BEING APPROVED , THE COMMISSION SHALL , IN AGREEMENT WITH THE FRENCH REPUBLIC , LAY DOWN THE DETAILED RULES BY WHICH IT SHALL BE KEPT INFORMED OF THE PROGRESS OF THE PROGRAMME . THE FRENCH REPUBLIC SHALL AT THE SAME TIME DESIGNATE THE AGENCIES RESPONSIBLE FOR THE TECHNICAL EXECUTION OF THE PROGRAMME . ARTICLE 8 1 . REQUESTS FOR REIMBURSEMENT SHALL RELATE TO EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING A SINGLE CALENDAR YEAR AND SHALL BE SUBMITTED TO THE COMMISSION BEFORE 1 JULY OF THE FOLLOWING YEAR . 2 . AID FROM THE FUND SHALL BE DECIDED UPON IN ACCORDANCE WITH ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 729/70 . 3 . THE FUND MAY GRANT ADVANCES IN ACCORDANCE WITH THE FINANCING ARRANGEMENTS ADOPTED BY THE FRENCH REPUBLIC AND ACCORDING TO THE PROGRESS OF THE PROJECTS . 4 . THE DETAILED RULES FOR THE APPLICATION OF THIS ARTICLE SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 13 OF REGULATION ( EEC ) NO 729/70 . ARTICLE 9 THIS DIRECTIVE WILL APPLY AS SOON AS THE COUNCIL HAS TAKEN A DECISION ON THE COMMISSION PROPOSAL FOR AN AMENDMENT TO REGULATION ( EEC ) NO 729/70 . ARTICLE 10 THIS DIRECTIVE IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 6 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE